

115 HRES 387 IH: Congratulating the Golden State Warriors for their historic championship victory in the 2017 National Basketball Association Finals.
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 387IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Ms. Lee (for herself, Ms. Pelosi, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Golden State Warriors for their historic championship victory in the 2017
			 National Basketball Association Finals.
	
 Whereas, on June 12, 2017, the Golden State Warriors defeated the Cleveland Cavaliers by a score of 129–120 in an extraordinary game 5 at Oracle Arena in Oakland, California, to win the 2017 National Basketball Association (referred to in the preamble as the “NBA”) Finals;
 Whereas the Golden State Warriors captured their second championship in 3 years, and their fifth championship in franchise history;
 Whereas the 2017 championship victory marks the first time a Bay Area professional sports team has clinched a championship title at home in 43 years;
 Whereas in 2017 the Golden State Warriors had the NBA’s best regular-season record with 67 wins, capping an extraordinary 3-year run, during which the Warriors won a record-setting 207 regular season games;
 Whereas the Golden State Warriors finished the post-season 16–1, which constitutes the best post-season record in the 71-year history of the NBA;
 Whereas every single member of the 2016–2017 Golden State Warriors team contributed to this championship, including Matt Barnes, Ian Clark, Stephen Curry, Kevin Durant, Draymond Green, Andre Iguodala, Damian Jones, Shaun Livingston, Kevon Looney, James Michael McAdoo, Patrick McCaw, JaVale McGee, ZaZa Pachulia, Klay Thompson, and David West;
 Whereas Kevin Durant became just the sixth player to score 30 or more points in each game of a championship round, and was named Most Valuable Player of the NBA Finals;
 Whereas Steve Kerr, Mike Brown, and the entire team of coaches and staff have been instrumental in developing the Golden State Warriors’ dynamic and record-setting style of play, and have fostered a positive, selfless team spirit;
 Whereas Joe Lacob and Peter Guber have built one of the most exciting and high-performing franchises in NBA history;
 Whereas the dedicated fan base of Golden State Warriors has offered unrelenting, passionate support to the team; and
 Whereas, both on and off the court, the Golden State Warriors are an immense source of pride for the Bay Area and the entire Golden State Warrior fan base: Now, therefore, be it
		
	
 That the House of Representatives— (1)congratulates the Golden State Warriors for winning the 2017 National Basketball Association Finals;
 (2)recognizes the historic achievements of all the players, coaches, and staff who contributed to the 2016–2017 season; and
 (3)celebrates the selfless teamwork and extraordinary character, pride, determination, and hard-work of the Golden State Warriors.
			